Citation Nr: 1241398	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to October 1973.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, that denied the claim of service connection for a low back disorder on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran perfected his appeal on this issue.

In a November 2008 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a lumbosacral strain with postoperative nucleus pulposus, and remanded this matter for further development, to include a VA examination.  The requested development, including the VA examination, was performed insofar as possible, and the matter was returned to the Board for review.  In June 2011, the undersigned Veterans Law Judge prepared a VHA request with the examiner being requested to render an opinion as to the etiology of any current low back disorder.  

The Board denied the Veteran's claim in a September 2011 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's September 2011 decision be vacated and remanded.  The appeal has now returned to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the May 2012 JMR, the parties agreed that the Board's September 2011 decision was flawed as it relied on an inadequate opinion from the June 2011 VHA examiner.  The parties indicated that the June 2011 negative opinion lacked adequate rationale because the examiner based his opinion solely on the fact that there was no documented in-service treatment for back problems.  Additionally, the examiner failed to address the statements submitted by the Veteran's family and fellow service members.  The JMR requested that the Veteran be scheduled for a new VA examination to determine the etiology of his back disorder.  

The parties agreed that there was no documented in-service treatment for back complaints.  The first objective evidence of complaints of low back pain in the record are not until the early-1980s, and in his claim for compensation, the Veteran reported that his back disorder began in 1982.  

Of record is a September 2003 letter from a fellow service member indicating that he recalled the Veteran went to sick bay often and usually returned with a light duty slip.  In a January 2007 letter from the Veteran's sister, she recalled the Veteran being admitted to the Minneapolis VAMC in 1974 for severe back pain.  Also in January 2007, the Veteran's friend submitted a letter indicating that he had received a call from the Veteran in 1973 during which he indicated he had serious back pain.  Another friend submitted a letter in January 2007 indicating that he took the Veteran to the Minneapolis VAMC on multiple occasions between 1973 and 1974 for back problems.  

In a June 2008 letter, the Veteran's friend indicated that she and the Veteran were cohabitating in 1974, and she recalled the Veteran having a lot of problems with his back.  The fellow service member who submitted a statement in September 2003 also submitted another statement in July 2008.  He noted that during service, they always called the Veteran a "sick bay baby" because he was always going to sick bay and always on light duty or no duty due to his back problems.  He reported that there were even times when treating personnel at sick bay would tell him to stand in the shower with all the spigots on hot water.  He stated that he always thought the Veteran would get out on a medical discharge.  He noted that he later saw him in Minneapolis in the spring of 1974 when he came to visit and live for awhile.  He reported bringing him to the Minneapolis VAMC on two occasions in 1974.  

Recently, in September 2012, the Veteran submitted statements from a friend and from a fellow service member.  The fellow service member indicated that he recalled the Veteran experiencing back problems during service, and his friend described the severity of his back disorder and history of back surgeries.  

The Board finds that in light of the statements submitted by the Veteran's family and fellow service members, and the deficiencies noted in the JMR, the June 2011 VA opinion is inadequate.  The Board notes that once VA undertakes the effort to provide an examination/opinion when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds the June 2011 VA examiner's opinion to be inadequate, his claim is remanded for another VA examination to be scheduled to determine the nature and etiology of his claimed back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's claimed low back disorder.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  Obtain these records and associate them with the claims file.

2.  The RO or the AMC should afford the Veteran with a VA examination by an examiner with the appropriate expertise, and who has not previously examined the Veteran, to determine the etiology of any back disorder present during the period of this claim. 

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's back disorder is etiologically related to his active service. 

The examiner is asked to specifically discuss the relevant medical evidence of record as well as the statements supplied by the Veteran's friend, family, and fellow service members.  Finally, the examiner is asked to discuss what significance, if any, the Veteran's post-service back injuries have to any current back disorder. 

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's service connection claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


